Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                             
                                                             DETAILED ACTION

1.This action is response to application filed on 08/30/2021. Claims 1-16 are pending.
2. Acknowledgment is made of applicant's amendments to the specification filed on 08/30/2021. 
                             Allowable Subject Matter
 3. Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The allowable subject matter in claim 15 is “the component device performs update processing of the memory space and transmits the update signal to a memory space of a next component device, which is a next connection destination, and the connected component devices sequentially repeat update processing of the memory spaces in connection order, and the control device receives a response signal from a last component device”.
4. Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The allowable subject matter in claim 16 is “determines whether a response signal is received within a predetermined time, when the response signal is received within the predetermined time, determines whether the response signal includes an error message, and when the response signal does not include the error message, the control updates integrated management information”.

                                    Claim interpretation

The following is a quotation of 35 U.S.C. 112(f):
                                                                                                                              
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


5. The claims 1-2, and 11 in this application is given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
6. Claims 1-2, 11 use a Generic Placeholder (A Term That Is Simply A Substitute for "Means" in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f).  Since the claim limitation(s) invokes 35 U.S.C. 112(f), claims 1-2, 11 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
7. For claim 1, claim limitation “an interface configured to transmit an update signal for updating the management information to the component devices and receive a response signal to the update signal from the component devices, when the management information is to be updated” has been interpreted under 35 U.S.C. 112(f), because they use a generic placeholder “an interface” coupled with functional languages “configured to transmit an update signal for updating the management information to the component devices and receive a response signal to the update signal from the component devices, when the management information is to be updated” without reciting sufficient structures to achieve the functions.  
8. Claim limitation “an interface configured to transmit an update signal for updating the management information to the component devices and receive a response signal to the update signal from the component devices, when the management information is to be updated” invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
9. The specification fails to provide structure for claim limitation ‘an interface’. Nowhere in the specification provides descriptions for ‘an interface’ as hardware component. With broadest interpretation, “interface” could be API which is software interface. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
10. For claim 2, claim limitation “control unit configured to generate the update signal based on the integrated management information” has been interpreted under 35 U.S.C. 112(f), because they use a generic placeholder “control unit” coupled with functional languages “configured to generate the update signal based on the integrated management information” without reciting sufficient structures to achieve the functions.  
11. Claim limitation “control unit configured to generate the update signal based on the integrated management information” invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
12. The specification fails to provide structure for claim limitation ‘control unit’. Nowhere in the specification provides descriptions for ‘control unit’ as hardware component. Instead, the specification only provides example for control unit (see [0030]). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
13. For claim 11, claim limitation “a network management device configured to connect to the control device and manage the control system” has been interpreted under 35 U.S.C. 112(f), because they use a generic placeholder “a network management device” coupled with functional languages “configured to connect to the control device and manage the control system” without reciting sufficient structures to achieve the functions.  
14. Claim limitation “a network management device configured to connect to the control device and manage the control system” invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
15. The specification fails to provide structure for claim limitation ‘a network management device’. Nowhere in the specification provides descriptions for ‘a network management device’ as hardware component. With broadest interpretation, ‘device’ could be a technique, means, a plan, or scheme those are program(s)/software(s). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


                       Claim rejections-35 USC § 103 


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16. Claims 1, 8, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. 10864635) in view of Nakamori (U.S. 20170003917)
Regarding claim 1: 
A control device comprising: 
a main memory configured to share management information contained in memory spaces possessed by a plurality of respective component devices connected and store the shared management information as integrated management information: (one or more devices connected to the Real Time Operation System (RTOS) (Lee abstract; column 2, lines 12-23). The system includes shared memory which stores references referencing to shared data stored on shared memory and used for control of the one or more devices (Lee column 5, lines 14-29, lines 52-62; column 6, lines 67-68; column 7, lines 1-3; column 8 lines 56-58); and 
an interface configured to transmit a signal to the component devices and receive a response signal from the component devices: (the control module included in the system may transfer control signals to the devices and receive response signals from the devices: Lee, column 5, lines 23-26; column 6, lines 50-52).
However, Lee does not explicitly teach transmit an update signal for updating the management information to the component devices and receive a response signal to the update signal from the component devices, when the management information is to be updated. 
In similar art, Nakamori teaches at least one of the setting information and the configuration information held in the multi function peripheral is updated, and the server is notified of the update content. The server updates the setting information or the configuration information. Notifications sent to the multi function peripheral from the server as responses to indicate of receiving update notification: (Nakamori [0061]; [0063]; [0057]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Nakamori’s ideas into Lee’s system in order to provide an efficient network configuration management system (Nakamori [0013]).
Regarding claim 8:
In addition to the rejection claim 1, Lee-Nakamori further teaches information for setting functions of the component devices: (setting information and configuration information are shared between a server and a client. The setting information is information used for the client to operate. The configuration information is information indicating a function of the client: Nakamori [0025]; [0028]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Nakamori’s ideas into Lee’s system in order to provide an efficient network configuration management system (Nakamori [0013]).

Regarding claim 10:
In addition to the rejection claim 1, Lee-Nakamori further teaches the plurality of component devices connected to the control device: (one or more devices connected to the Real Time Operation System (RTOS): Lee abstract; column 2, lines 12-23).
Regarding claim 11:
In addition to the rejection claim 10, Lee-Nakamori further teaches network management device configured to connect to the control device and manage the control system: (a real-time robot controlling system which includes a GPOS (General Purpose Operation System). A RTOS (Real Time Operation System) operated on the GPOS to drive a device controlling system; and one or more devices being controlled in hard real-time connected to the RTOS in a real-time device controlling system: Lee abstract; column 2, lines 12-23).   
Claims 2-3, 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee-Nakamori in view of Mochizuki et al. (U.S. 20180052846)
Regarding claim 2:
Lee-Nakamori discloses the invention substantially as disclosed in claim 1, but does not explicitly teach control unit configured to generate the update signal based on the integrated management information.
In similar art, Mochiziki teaches update data is written into assigned storage area, (see Mochiziki [0010]; [0031]-[0032]; [0037]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Mochiziki’s ideas into Lee-Nakamori’s system in order to save resources and development time by implying Mochiziki’s ideas into Lee-Nakamori’s system.
Regarding claim 3:
In addition to the rejection claim 2, Lee-Nakamori-Mochiziki further teaches generates the update signal including, in a payload, signals corresponding to the memory spaces possessed by all the respective component devices connected: (update data is written into assigned storage area: Mochiziki [0010]; [0037]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Mochiziki’s ideas into Lee-Nakamori’s system in order to save resources and development time by implying Mochiziki’s ideas into Lee-Nakamori’s system.
Regarding claim 6:
In addition to the rejection claim 2, Lee-Nakamori-Mochiziki further teaches generates, as the update signal, a first update signal including commands to update settings for the respective component devices and a second update signal including commands to collect states of the respective component devices: (Nakamori teaches processing for the information sharing between the server and the client will be referred to as synchronization processing. At least one of the setting information and the configuration information held in the multi function peripheral is updated, and the server is notified of the update content. The server updates the setting information or the configuration information held in the HDD of the server with the notified update content. Furthermore, the server notifies the multi function peripheral of the setting information or the configuration information after the update: [0008]-[0009]; [0057]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Nakamori’s ideas into Lee-Mochiziki’s system in order to provide an efficient network configuration management system (Nakamori [0013]).
Regarding claim 7:
In addition to the rejection claim 2, Lee-Nakamori-Mochiziki further teaches generates, as the update signal, a signal including commands to update settings for the respective component devices and commands to collect states of the respective component devices: (Nakamori teaches processing for the information sharing between the server and the client will be referred to as synchronization processing. At least one of the setting information and the configuration information held in the multi function peripheral is updated, and the server is notified of the update content. The server updates the setting information or the configuration information held in the HDD of the server with the notified update content. Furthermore, the server notifies the multi function peripheral of the setting information or the configuration information after the update: [0008]-[0009]; [0057]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Nakamori’s ideas into Lee-Mochiziki’s system in order to provide an efficient network configuration management system (Nakamori [0013]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee-Nakamori-Mochizuki in view of Annem et al. (U.S. 8,271,700)
Regarding claim 4:
Lee-Nakamori-Mochiziki discloses the invention substantially as disclosed in claim 3, but does not explicitly teach the update signal is a time-division multiplexed signal.
In similar art, Annem teaches transfer data towards the destination port in a time division multiplexed (TDM) order, (see, Annem column 25, lines 47-50).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Annem’s ideas into Lee-Nakamori-Mochiziki’s system in order to save resources and development time by implying Annem’s ideas into Lee-Nakamori-Mochiziki’s system.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee-Nakamori-Mochizuki in view of Brandshaw et al. (U.S. 20190354429)
Regarding claim 5:
Lee-Nakamori-Mochiziki discloses the invention substantially as disclosed in claim 3, but does not explicitly teach signal includes, in the payload, identifiers assigned to the respective memory spaces.
In similar art, Brandshaw teaches After detecting the destination of the user payload, the memory controller detects, within a data structure, the presence of an identifier of a first location within a user data portion of the plurality of locations. The memory controller writes the user payload to the user data portion of the plurality of locations and, in response to detecting the presence of the identifier in the data structure, writes a copy of one or more bits in the user payload written to the first location to a spare data portion of the plurality of locations (see Brandshaw abstract).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Brandshaw’s ideas into Lee-Nakamori-Mochiziki’s system in order to save resources and development time by implying Brandshaw’s ideas into Lee-Nakamori-Mochiziki’s system.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee-Nakamori in view of Johnson (U.S. 20210329768) 
Regarding claim 9:
Lee-Nakamori discloses the invention substantially as disclosed in claim 1, but does not explicitly teach daisy-chain connected to the plurality of component devices.  
In similar art, Johnson teaches central-control devices are electrically connected in a daisy-chain form, (see Johnson abstract).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Johnson’s ideas into Lee-Nakamori’s system in order to save resources and development time by implying Johnson’s ideas into Lee-Nakamori’s system.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. 10864635) in view of Nakamori (U.S. 20170003917).
Regarding claim 12:
A control method comprising: 
setting identifiers for respective memory spaces possessed by a plurality of respective component devices connected in order to share and manage management information contained in the memory spaces: (setting references (identifiers) to respective shared memory spaces for devices which connected to the Real Time Operation System (RTOS). The device control module included in the RTOS generates and output control signals from the references through shared memory: Lee figure 5; column 8, lines 18-39; column 6, lines 16-21);
storing the management information by associating the memory spaces with the identifiers: (storing the control data (the management information) for control of the one or more device according to references (identifiers) generated by the plurality of agents into the shared memory: Lee, lines 14-19).
However, Lee does not explicitly teach transmitting an update signal for updating the management information to the component devices when the management information is to be updated.
In similar art, Nakamori teaches at least one of the setting information and the configuration information held in the multi function peripheral is updated, and the server is notified of the update content. The server updates the setting information or the configuration information. Notifications sent to the multi function peripheral from the server as responses to indicate of receiving update notification: (Nakamori [0061]; [0063]; [0057]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Nakamori’s ideas into Lee’s system in order to provide an efficient network configuration management system (Nakamori [0013]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. 10864635) in view of Nakamori (U.S. 20170003917) and further in view of Qin et al. (U.S. 20150206269)
Regarding claim 13:
A non-transitory computer-readable medium having stored a control program configured to cause a computer to perform a following control method in order to share and manage management information contained in memory spaces possessed by a plurality of respective component devices connected, (setting references (unique numbers) to respective shared memory spaces for devices which connected to the Real Time Operation System (RTOS). The device control module included in the RTOS generates and output control signals from the references through shared memory: Lee figure 5; column 8, lines 18-39; column 6, lines 16-21), 6PRELIMINARY AMENDMENTAttorney Docket No.: Q267204 Appln. No.: National Stage of PCT/JP2020/008281 storing the management information by associating the memory spaces(storing the control data (the management information) for control of the one or more device according to references (numbers) generated by the plurality of agents into the shared memory: Lee, lines 14-19).
However, Lee does not explicitly teach transmitting an update signal for updating the management information to the component devices when the management information is to be updated.
In similar art, Nakamori teaches at least one of the setting information and the configuration information held in the multi function peripheral is updated, and the server is notified of the update content. The server updates the setting information or the configuration information. Notifications sent to the multi function peripheral from the server as responses to indicate of receiving update notification: (Nakamori [0061]; [0063]; [0057]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Nakamori’s ideas into Lee’s system in order to provide an efficient network configuration management system (Nakamori [0013]).
However, Lee-Nakamori does not explicitly teach assigning unique numbers to the respective memory spaces; storing information by associating the memory spaces with the numbers.
In similar art, Qin teaches assigning unique identifiers to respective memory spaces, and storing video frames by associating the memory spaces with unique identifiers, (see Qin [0054]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Qin’s ideas into Lee-Nakamori’s system in order to save resources and development time by implying Qin’s ideas into Lee-Nakamori’s system.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lee-Nakamori-Mochizuki in view of in view of Katsumata (U.S. 5,586,263) and further in view of Lee et al. (U.S. 8,504539) (hereafter, Lee’539)
Regarding claim 14:
Lee-Nakamori-Mochizuki discloses the invention substantially as disclosed in claim 2, but does not explicitly teach the main memory and the control unit are connected via an NBI, the control unit and a signal transmission/reception unit are connected via an SBI.
In similar art, Katsumata teaches two-port memory and network bus through NBI (Katsumata, figure 2, item 10, 40, column 1, lines 45-62). The control logic circuit portion connects to system bus through SBI (Katsumata figure 2, items 30, 60, column 1, lines 45-62).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Katsumata’s ideas into Lee-Nakamori-Mochizuki’s system in order to save resources and development time by implying Katsumata’s ideas into Lee-Nakamori-Mochizuki’s system.
However, Lee-Nakamori-Mochizuki-Katsumata does not explicitly teach the signal transmission/reception unit is connected to a transceiver, and the transceiver is the interface.
In similar art, Lee’539 teaches the transceiver receives a cancel request or a cancel operation from the client, and sends the cancel request or cancel operation to the controller. The transceiver receives a response to the cancel operation from the controller, and sends it to the client (see, Lee et al. U.S. 8,504539, column 12, lines 15-32).  
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Lee’539’s ideas into Lee-Nakamori-Mochizuki-Katsumata’s system in order to save resources and development time by implying Lee’539’s ideas into Lee-Nakamori-Mochizuki-Katsumata’s system.
                                                Conclusions
17. Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN DAI T TRUONG whose telephone number is (571)272-7959. The examiner can normally be reached on Monday-Friday 7:00 Am to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) athttp://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN DAI T TRUONG/          Primary Examiner, Art Unit 2452